DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 3-6, 8, 10 and 11 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. The Applicant first maintains their prior arguments. For the reasons as previously stated the Examiner maintains that the claims are obvious over the prior art of record.
Applicant newly argues that the prior art fails to teach a skilled person how a crosslinking component as claimed could even be formed. The Applicant notes that Weller teaches blocking of amine groups by the reaction with carbon dioxide and that based on this reaction scheme the skilled person would have no direction on how a C2 to C10 hydrocarbyl group could be substituted for H. The Applicant notes, that as described in the instant application, isocyanate groups are reacted with alkanol groups to yield the claimed structures. Therefore, the combined teachings of Weller and Mohapatra do not enable a skilled person to achieve the substitution of H for C2 to C10 alkyl group given the chemistry taught therein.
However, the Examiner disagrees, and contends that BOC protection of amines is an extremely well-known procedure for someone of ordinary skill in the art (see J&K Scientific as evidence which notes that BOC protection is probably the most common amine protecting group and the reaction from an amine is understood) which is easily achieved from the amine starting material of Weller by reaction with BOC2O, TEA in THF solvent that will work on both primary and secondary amines (see J&K Scientific). Therefore, the Examiner maintains that a person of ordinary skill in the art would have readily understood how to protect Weller’s amine with a BOC protecting group to arrive at a crosslinking component having the formula as claimed. Therefore, the Examiner maintains the rejections as previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 3-6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (U.S. Pat. No. 3275587) in view of Mohapatra et al. (“Efficient and selective cleavage of the tert-butoxycarbonyl (BOC) group under basic condition”).

	Regarding claims 3-6, 8, 10 and 11, Weller teaches a one-component coating composition (see as an example, Example 5, column 9) comprising: a crosslinking component comprising at least two blocked amine groups (note that applicant’s definition of blocked isocyanates includes compounds that act as blocked amines) per molecule having the structural unit of formula I wherein R1 is H 
    PNG
    media_image1.png
    192
    278
    media_image1.png
    Greyscale
 (see carbamate hardeners, columns 4-5) and having no structural units of formula II (see carbamate hardeners, columns 4-5), which may have a molecular weight in the range as claimed (the blocked amine prepared from the C-18 N-alkyl trimethylene diamines would have a weight as claimed, see top of column 3); and a binder resin comprising epoxy groups (columns 5 and 6). Weller further teaches the structural unit of formula I forming a free amine by generating carbon dioxide during reaction with the resin 
    PNG
    media_image2.png
    190
    752
    media_image2.png
    Greyscale
 (column 7, lines 58-64). Finally, Weller teaches providing and combining the epoxy binder resin and the crosslinking component to form a product, applying the product to a substrate and curing (Examples 5 and 6, column 9). Weller fails to teach the crosslinking component having a unit of formula I wherein R1 is a hydrocarbon group and that generates a double bond containing compound and carbon dioxide.
	However, Mohapatra teaches that amines can be blocked with Boc which yields a structural unit of formula I wherein R1 is a t-butyl hydrocarbyl alkyl group having 4 carbon atoms 
    PNG
    media_image3.png
    215
    321
    media_image3.png
    Greyscale
 (abstract and Table 1). Furthermore, Mohapatra teaches that the amine can be deprotected simply under basic conditions to yield a double bond containing compound originating from R1 and carbon dioxide 
    PNG
    media_image4.png
    189
    997
    media_image4.png
    Greyscale
 (see reaction scheme on page 23 and abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Boc protecting group as claimed for Weller’s protecting group to thereby arrive at applicant’s claimed composition. One would have been motivated to make this substitution as one could have made this substitution with a reasonable expectation of success as Mohapatra teaches that the Boc protected amines are stable and easily deprotected (Introduction, page 20), and the predictable result of providing a coating composition as claimed.

Conclusion
	Claims 3-6, 8, 10 and 11 are pending.
	Claims 3-6, 8, 10 and 11 are rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 26, 2022Primary Examiner, Art Unit 1717